Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 7
TO NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 7 to Note Purchase Agreement (this
“Amendment”), dated as of May 15, 2012 and made effective as of April 18, 2012,
is made by and among AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels
Keyes, Inc.), a Delaware corporation (the “Company”), THIRD EYE CAPITAL
CORPORATION, an Ontario corporation, as agent (“Agent”), THIRD EYE CAPITAL
CREDIT OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”), SPROTT
PRIVATE CREDIT FUND L.P. (“Sprott PCF Purchaser”) and SPROTT PC TRUST (“Sprott
PC Trust Purchaser,” and together with TEC Insight Fund Purchaser and Sprott PCF
Purchaser, “Purchasers”).
 
RECITALS


A. The Company, Agent and Purchasers entered into a certain Note Purchase
Agreement dated as of October 18, 2010, as amended by an Amendment No. 1 to Note
Purchase Agreement dated as of March 10, 2011, as further amended by a Limited
Waiver and Amendment No. 2 to Note Purchase Agreement dated as of June 20, 2011,
as further amended by a Limited Waiver and Amendment No. 3 to Note Purchase
Agreement dated as of August 31, 2011, as further amended by a Limited Waiver
and Amendment No. 4 to Note Purchase Agreement dated as of November 8, 2011, as
further amended by a Limited Waiver, Consent and Amendment No. 5 to Note
Purchase Agreement dated as of January 31, 2012, and as further amended by
Amendment No. 6 to Note Purchase Agreement dated as of April 13, 2012 (as the
same may be further amended, restated, supplemented, revised or replaced from
time to time, the “Agreement”).  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Agreement.
 
B. The Company has requested, and the Agent and Purchasers have agreed, to
provide a limited waiver and amendment to the Agreement on the terms and
conditions contained herein.
 
AGREEMENT


SECTION 1.           Reaffirmation of Indebtedness and Revenue
Participation.  The Company hereby confirms that (a) as of May 15, 2012, the
outstanding principal balance of the Notes and accrued and unpaid interest
thereon (excluding any Default or Event of Default interest) is $7,086,580.00
and (b) as of May 14, 2012, the accrued and unpaid Revenue Participation (as
defined in the Fee Letter) is $7,695,988.86.
 
SECTION 2.           Amendments.  As of the date hereof, the following sections
of the Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           Section 1.1 (Definitions).  The definition of “Notes” shall be
deleted in its entirety and replaced with the following:
 
“Notes” mean, collectively, (i) the Original Notes issued and purchased on the
Closing Date pursuant to Section 2.1 in the aggregate original principal amount
of $4,500,000, (ii) the Additional Notes issued and purchased on March 10, 2011
pursuant to Section 2.1 in the aggregate original principal amount of $3,500,000
as the same may be amended, restated or modified from time to time, (iii) the
note issued and purchased in connection with the Limited Waiver and Amendment
No. 2 to the Agreement in the original principal amount of $100,000, (iv) any
notes issued and purchased in connection with the Limited Waiver, Consent and
Amendment No. 5 to the Agreement in the principal amounts set forth therein (the
notes referred to in clauses (iii) and (iv) shall be referred to as the “Waiver
Notes”), (v) the note issued and purchased in connection with Amendment No. 6 to
the Agreement in the original principal amount of $1,000,000, and (vi) the note
issued and purchased in connection with Amendment No. 7 to the Agreement in the
original principal amount of $213,000.
 
(C)           Section 4.3 (Payment of Principal; Waterfall on Notes). Section
4.3 of the Agreement is deleted in its entirety and replaced with the following:
 
“4.3          Payment of Principal; Waterfall on Notes.
 
(i)             From the date of this Agreement until June 30, 2012, the Company
shall only pay to the holders of the Notes a principal payment in an amount
equal to 50% of Free Cash Flow for each month in such period.  Given the nature
and timing of the information needed to calculate the Free Cash Flow, the
Company acknowledges that the Agent shall issue an invoice for each calendar
month in such period and the Company shall pay such amount within five Business
Days after its receipt of such invoice.
 
(ii)            Commencing on July 1, 2012, on the last Business Day of each
week, the Company shall pay to the holders of the Notes a principal payment of
$50,000.  The aggregate amount of all such principal payments for each calendar
month shall be referred to as the “Minimum Monthly Base Principal Payment.”  The
Company shall also pay to the holders of the Notes a principal payment that is
equal to the positive difference between (A) the greater of (i) $0.05 per gallon
of ethanol produced from the Cilion Plant and (ii) 50% of the Free Cash Flow of
the Company and (B) the Minimum Monthly Base Principal Payment (such amount, the
“Additional Monthly Base Principal Payment”).  Given the nature and timing of
the information needed to calculate the Additional Monthly Base Principal
Payment, the Company acknowledges that the Agent shall issue an invoice for each
calendar month that the Agent determines that the foregoing formula requires
that an Additional Monthly Base Principal Payment is due and the Company shall
pay such amount within five Business Days after its receipt of such invoice.
 
(iii)           In addition to the foregoing, the Company shall pay to the
holders of the Notes an additional principal payment of $300,000 on the final
Business Day of each fiscal quarter commencing with the third quarter of 2012.
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           All payments received by the Company on account of or in
connection with the Program shall be applied first to the repayment of principal
and interest outstanding on the Additional Notes.  For the avoidance of doubt
and notwithstanding anything to the contrary contained in this Agreement, except
with respect to proceeds received by the Company by or in connection with the
Program which shall be applied first to repay the Additional Notes in full, the
Notes shall be pari passu and all other amounts received by Agent or any
Purchaser for the payment of principal and interest on the Notes shall be
applied pari passu among the Notes.
 
(v)           The Company acknowledges and agrees that the payments required by
this Section 4.3 are regularly scheduled payments of principal.”
 
(D)           Section 4.4 (Payment at Maturity).  Section 4.4 of the Agreement
is deleted in its entirety and replaced with the following:
 
“4.4          Payment at Maturity.  On October 18, 2012 (the “Maturity Date”),
the Company will pay the entire then outstanding principal amount of the Notes
together with all accrued and unpaid interest thereon; provided, that the
Maturity Date shall be extended for an additional period of six months for an
extension fee to be determined between the Company and Agent so long as, at the
time of such extension, (a) no Event of Default has occurred and is continuing
with respect to any payment obligation under any Transaction Document and (b) at
least $15,000,000 in proceeds from the Program are held in escrow pending
release to the Company for repayment of the Notes in accordance with Section 4.6
of the Agreement.”
 
(E)            Section 5.3 (Note Restrictive Covenants).  Clause (xvii) of
Section 5.3 of the Agreement is deleted in its entirety and replaced with the
following:
 
“(xvii)      pay or otherwise redeem, exchange, purchase, retire or defease any
Subordinated Debt, including any regularly scheduled payments of principal or
interest on the Subordinated Debt.  For the avoidance of doubt, Subordinated
Debt does not include ordinary course trade payables;”
 
SECTION 3.           Limited Waiver.  Subject to the terms, covenants and
conditions of this Amendment, Agent waives any Event of Default which has
occurred solely as a result of:
 
(A)           the failure of the Company to comply with the Minimum Quarterly
Free Cash Flow covenant under Section 5.5(a) of the Agreement for the quarter
ending June 30, 2012; and
 
(B)           the failure of the Company to comply with the Cilion Plant Minimum
Quarterly Production covenant under Section 5.5(b) of the Agreement for the
quarter ending June 30, 2012.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Purchasers of any covenant or provision of the
Agreement, the other Transaction Documents, or of any other contract or
instrument among the Company, any of its Subsidiaries, Purchasers and Agent, and
the failure of Agent or Purchasers at any time or times hereafter to require
strict performance by the Company or any of its Subsidiaries of any provision
thereof shall not waive, affect or diminish any right of Agent or Purchasers to
thereafter demand strict compliance therewith.  Agent and Purchasers hereby
reserve all rights granted under the Agreement, the Transaction Documents and
any other contract or instrument among the Company, any of its Subsidiaries,
Purchasers and Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 4.           Conditions to Effectiveness.  This Amendment, and the
waivers contained herein, shall be effective only upon and subject to
satisfaction of the following conditions precedent:
 
(A)           Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B)           Agent shall have received an amendment fee consisting of
(i) 1,000,000 shares of common stock of Aemetis, Inc. (f/k/a AE Biofuels, Inc.)
(the “Amendment Common Stock”) and (ii) $213,000 (the “Amendment Note Amount”),
which amendment fee shall be added to the principal balance of the Notes and
deemed fully earned and nonrefundable.
 
(C)           Agent shall have received payment in cash in the amount of
$78,674.50 for certain unreimbursed costs and expenses payable by the Company
pursuant to the terms of the Agreement.
 
(D)           The Company shall cause Aemetis, Inc. to deliver share
certificates representing the Amendment Common Stock by May 31, 2012.
 
(E)           Agent shall have received a Note duly executed by the Company in
the original principal amount of the Amendment Note Amount.
 
(F)           Agent shall have received a Reaffirmation to Unconditional
Personal Guaranty, duly executed by Eric McAfee.
 
(G)           Agent shall have received a Reaffirmation of Guaranty, duly
executed by Aemetis, Inc. and McAfee Capital LLC.
 
(H)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of the Company as in effect on the date hereof, and of
the resolutions duly adopted by the Company’s board of directors authorizing the
execution, delivery and performance of this Amendment and the agreements and
transactions contemplated hereby, including the issuance and sale of the Note.
 
(I)           Agent shall have received certified copies of the certificate of
incorporation and bylaws of Aemetis, Inc. as in effect on the date hereof, and
of the resolutions duly adopted by the board of directors of Aemetis, Inc.
authorizing the execution, delivery and performance of the Reaffirmation of
Guaranty and the issuance of the Amendment Common Stock.
 
(J)           Agent shall have received certified copies of the certificate of
formation and operating agreement of McAfee Capital LLC as in effect on the date
hereof, and of the resolutions duly adopted by the board of managers or similar
governing body (if any) authorizing the execution, delivery and performance of
the Reaffirmation of Guaranty.
 
 
4

--------------------------------------------------------------------------------

 
 
(K)           Agent shall have received subordination agreements in form and
substance satisfactory to Agent for (i) that certain 5% Subordinated Promissory
Note dated as of January 9, 2012, in the principal amount of $2,500,000 and
(ii) that certain 5% Subordinated Promissory Note dated as of January 6, 2012,
in the principal amount of $500,000.
 
(L)           Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Agent may reasonably request.
 
The Company acknowledges and agrees that the failure to perform, or to cause the
performance of, the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchasers under the Agreement, the Notes and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Amendment, the Company hereby (a) ratifies and confirms all
of the obligations and liabilities of the Company owing pursuant to the
Agreement and the other Transaction Documents and (b) agrees to pay all costs
and expenses of Agent and Purchasers in connection with this Amendment.
 
SECTION 5.           Agreement in Full Force and Effect as Amended.  Except as
specifically amended or waived hereby, the Agreement and other Transaction
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Transaction
Document or any right, power or remedy of Agent or Purchasers thereunder, nor
constitute a waiver of any provision of the Agreement or any other Transaction
Document, or any other document, instrument or agreement executed or delivered
in connection therewith or of any Default or Event of Default under any of the
foregoing, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent or Purchasers whether under the Agreement, the other Transaction
Documents, at law or otherwise.  All references to the Agreement shall be deemed
to mean the Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement or any other Transaction
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement and Transaction
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Transaction Document to “the Agreement” shall mean and be
a reference to the Agreement as amended and modified by this Amendment.
 
SECTION 6.           Representations.  The Company hereby represents and
warrants to Agent and Purchasers as of the date of this Amendment as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Amendment and all other Transaction Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Authority or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any other Transaction Documents executed and delivered in
connection herewith by or against it; (D) this Amendment and all other
Transaction Documents executed and delivered in connection herewith have been
duly executed and delivered by it; (E) this Amendment and all other Transaction
Documents executed and delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) after
giving effect to this Amendment, it is not in default under the Agreement or any
other Transaction Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Amendment; and (G) the representations and warranties contained in the Agreement
and the other Transaction Documents are true and correct in all material
respects as of the date hereof as if then made, except for such representations
and warranties limited by their terms to a specific date.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 7.           Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Transaction Document for all purposes under
the Agreement and other Transaction Documents.
 
(C)           This Amendment, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
 
6

--------------------------------------------------------------------------------

 
 
(E)           The Company may not assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Amendment for the benefit of any third party donee, creditor
or incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Amendment shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including any duties under any account or contract in which Agent or Purchasers
have a security interest or lien.  This Amendment shall be binding upon the
Company and its respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Purchasers shall affect such representations or warranties or the right
of Agent or Purchasers to rely upon them.
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
By:  /s/ Eric A
McAfee                                                                
Name:  Eric A. McAfee
Title:    CEO
 


THIRD EYE CAPITAL CORPORATION, as Agent
 
By:  /s/ Arif
Bhalwani                                                                
Name:  Arif Bhalwani
Title:    Managing Director
 


THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND


By:  Third Eye Capital Credit Opportunities S.ar.l., its Managing General
Partner
 
By:  /s/ Robert L.
DeNormandie                                                                 
Name:  Robert L DeNormandie
Title:  Manager


By:  /s/ Richard Goddard                                                      
Name:  Richard Goddard
Title:  Manager




SPROTT PRIVATE CREDIT FUND L.P.


By:  Sprott Genpar Ltd., its General Partner


By:  /s/ Kirstin
McTaggart                                                                 
Name:  Kirstin McTaggart
Title:   Chief Compliance Officer




SPROTT PC TRUST


By:  Sprott Asset Management L.P., its Manager


By:  /s/ Kirstin
McTaggart                                                                 
Name:   Kirstin McTaggart
Title:   Chief Compliance Officer
 
 


Signature Page to Limited Waiver and Amendment No. 7
 
 
8

--------------------------------------------------------------------------------